Case 1:20-cv-02585-GPG Document 2 Filed 08/25/20 USDC Colorado Page 1 of 5




Alec Karakatsanis (pro hac vice application forthcoming)
(DC Bar No. 999294)
Olevia Boykin
(TX Bar No. 24105518)
Alexandria Twinem (pro hac vice application forthcoming)
(DC Bar No. 1644851)
Civil Rights Corps
1601 Connecticut Ave. NW, Suite 800
Washington, DC 20009
alec@civilrightscorps.org
olevia@civilrightscorps.org
alexandria@civilrightscorps.org
(202) 670-4809

Adam Mueller
David Kaplan
Haddon, Morgan and Foreman, P.C.
150 East 10th Avenue
Denver, Colorado 80203
amueller@hmflaw.com
dkaplan@hmflaw.com
(303) 831-7364

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-2585

KENNETH GLAD,

       Petitioner,

v.

BILL ELDER, in his official capacity as EL PASO COUNTY SHERIFF,

       Respondent.


     EMERGENCY MOTION FOR EXPEDITED CONSIDERATION / TEMPORARY
                        RESTRAINING ORDER



     Petitioner Kenneth Glad moves this Court to adjudicate his Petition for a Writ of Habeas

Corpus as soon as practicable. Mr. Glad is currently detained in the El Paso County Detention
Case 1:20-cv-02585-GPG Document 2 Filed 08/25/20 USDC Colorado Page 2 of 5




Center because he cannot meet the monetary conditions of his release. He has not been convicted

of a crime. He is presumed innocent, and the Constitution permits the State to detain him only to

reasonably assure his presence at trial and to protect the public from an immitigable and serious

risk of harm, and only upon procedurally rigorous findings that his release poses one of those risks.

No court has made such a finding. Accordingly, his continued detention is unlawful and in need

of emergent review by this Court.

           Applications for temporary restraining orders (“TRO”) are governed by the same

 standards as motions for preliminary injunctions. See Andino v. Fischer, 555 F. Supp. 2d 418,

 419 (S.D.N.Y. 2008). The moving party must establish: (1) a likelihood of success on the

 merits; (2) a likelihood of irreparable harm absent preliminary relief; (3) that the balance of

 equities tips in favor of the moving party; and (4) that the public interest is served by an

 injunction. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “The party seeking

 the injunction carries the burden of persuasion to demonstrate, ‘by a clear showing,’ that the

 necessary elements are satisfied.” Litwin v. OceanFreight, Inc., 865 F. Supp. 2d 385, 392

 (S.D.N.Y. 2011).

       Each of these conditions are present here. Pretrial incarceration works irreparable harm on

those detained. It “is harsh and oppressive, subjects defendants to economical and psychological

hardship, interferes with their ability to defend themselves, and in many instances, deprives their

families    of   support.”   ABA    Standards    for   Crim.    Just.:   Pretrial   Release    10-1.1,

https://www.americanbar.org/groups/criminal_justice/publications/criminal_justice_section_arch

ive/crimjust_standards_pretrialrelease_blk/. As the United States Supreme Court has explained,

pretrial incarceration

       has a detrimental impact on the individual. It often means loss of a job; it disrupts
       family life; and it enforces idleness. Most jails offer little or no rehabilitative
Case 1:20-cv-02585-GPG Document 2 Filed 08/25/20 USDC Colorado Page 3 of 5




       programs. The time spent in jail is simply dead time. Moreover if a defendant is
       locked up, he is hindered in his ability to gather evidence, contact witnesses, or
       otherwise prepare his defense. Imposing those consequences on anyone who has
       not yet been convicted is serious. It is especially unfortunate to impose them on
       those persons who are ultimately found to be innocent.

Barker v. Wingo, 407 U.S. 524, 532–33 (1972). And empirical evidence establishes that those

detained pretrial suffer worse outcomes at trial and sentencing than those released pretrial, even

when charged with the same offenses.1 Those detained pretrial are more likely to plead guilty just

to shorten their jail time, even if innocent. See, e.g., ODonnell v. Harris County, 251 F. Supp. 3d

1052, 1105–08 (S.D. Tex. 2017) (discussing extensive evidence that detained misdemeanor

defendants are more likely to plead guilty and “abandon valid defenses” than those released pretrial

“to obtain faster release than if they contested their charges”), aff’d in relevant part 892 F.3d 147

(5th Cir. 2018).

       For these reasons, the Supreme Court has explained, claims alleging illegal pretrial

detention must be adjudicated promptly: Because a “claim to pretrial bail [is] moot” upon either

acquittal or conviction, Murphy v. Hunt, 455 U.S. 478, 481 (1982), “[r]elief in this type of case

must be speedy if it is to be effective,” Stack v. Boyle, 342 U.S. 1, 4 (1951); accord id. at 12

(Jackson, J., concurring) (“[U]nless it can be reviewed before sentence, it never can be reviewed

at all.”). And the writ of habeas corpus is meant to be a “swift and imperative remedy,” Braden v.


       1
           See, e.g., Christopher T. Lowenkamp et al., Laura and John Arnold Foundation,
Investigating the Impact of Pretrial Detention on Sentencing Outcomes 4 (November 2013),
https://craftmediabucket.s3.amazonaws.com/uploads/PDFs/LJAF_Report_state-
sentencing_FNL.pdf (those detained for the entire pretrial period are more likely to be sentenced
to jail and prison—and receive longer sentences—than those who are released at some point before
trial or case disposition); Megan Stevenson, Distortion of Justice: How the Inability to Pay Bail
Affects Case Outcomes 18 (Jan. 8, 2017), https://goo.gl/riaoKD (finding that a person who is
detained pretrial is 13% more likely to be convicted and 18% more likely to plead guilty than a
person who is not detained); Arpit Gupta et al., The Heavy Costs of High Bail: Evidence from
Judge Randomization 15 (Aug. 18, 2016), https://goo.gl/OW5OzL (finding a 12 percent increase
in the likelihood of conviction using the same data).
Case 1:20-cv-02585-GPG Document 2 Filed 08/25/20 USDC Colorado Page 4 of 5




30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 490 (1973) (emphasis added), because

unconstitutional detention works irreparable harm, ODonnell, 251 F. Supp. 3d at 1168 (finding

irreparable harm where plaintiffs were detained because they could not pay money bail).

        The need for immediate action is even greater given the COVID-19 pandemic. This novel,

highly contagious, and deadly virus has no cure, no vaccine and thousands of unknown,

asymptomatic carriers. Federally recommended precautions include “social distancing”—isolating

oneself from other people as much as possible to contain the spread—as well as frequent hand-

washing, alcohol-based hand sanitizers, and frequent cleaning and disinfecting of surfaces touched

by any person. Yet it is virtually impossible to engage in these basic preventive measures in a

county jail. Thus, in a public health emergency such as this, Mr. Glad’s release enhances safety,

both for him and for the public.

        Mr. Glad lives in and has ties Colorado. He has a job he could return to if released, and his

parents and roommate will provide Mr. Glad with support and a place to stay. He has spent the

last six months in a jail cell notwithstanding an order of release, and his trial is currently scheduled

for December 2020. As explained in his memorandum in support of his habeas petition, see Doc.

2, Mr. Glad’s legal claims are not controversial. He is likely to succeed on the merits. Each day he

spends in jail constitutes irreparable harm and undermines public health and safety; a temporary

restraining order is in the interest of the public. Mr. Glad therefore respectfully requests that this

Court grant a temporary restraining order requiring his immediate release, set an expedited briefing

schedule and adjudicate his petition for a writ of habeas corpus on an emergency basis.

        Respectfully submitted this 25th day of August, 2020,

                                                /s/Adam Mueller
                                                Adam Mueller
                                                David Kaplan
                                                Haddon, Morgan and Foreman, P.C.
Case 1:20-cv-02585-GPG Document 2 Filed 08/25/20 USDC Colorado Page 5 of 5




                                          150 East 10th Avenue
                                          Denver, Colorado 80203
                                          amueller@hmflaw.com
                                          dkaplan@hmflaw.com
                                          (303) 831-7364


                                          Alec Karakatsanis (pro hac vice application
                                          forthcoming)
                                          (DC Bar No. 999294)
                                          Olevia Boykin
                                          (TX Bar No. 24105518)
                                          Alexandria Twinem (pro hac vice application
                                          forthcoming)
                                          (DC Bar No. 1644851)
                                          Civil Rights Corps
                                          1601 Connecticut Ave. NW, Suite 800
                                          Washington, DC 20009
                                          alec@civilrightscorps.org
                                          olevia@civilrightscorps.org
                                          alexandria@civilrightscorps.org
                                          (202) 670-4809

                           CERTIFICATE OF SERVICE
       I hereby certify that on this 25th day of August, a copy of the foregoing was filed

electronically with the Clerk of the Court using the CM/ECF system. The foregoing was served

via email on Bryan Schmid, El Paso County Attorney’s Office, at BryanSchmid@elpasoco.com.

                                          /s/Adam Mueller
                                          Adam Mueller
                                          David Kaplan
                                          Haddon, Morgan and Foreman, P.C.
